Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL ADELSHEIM on 3/16/2022.

The application has been amended as follows: 
	In the claims:

1.	(Currently Amended) A method for supporting explicit multicast local identifier assignment for per-partition default multicast local identifiers defined as subnet manager policy input in a high performance computing environment, the method comprising:
	providing, to an operational management entity of a subnet, a default multicast local identifier (MLID) included in the subnet manager policy input, the default MLID being assigned, by a processor of the high performance computing environment, to a partition of a plurality of partitions defined within the subnet based on the subnet manager policy input;
	creating a [[a]] mapping between the default MLID and the partition;
operational management entity;
	shutting down the operational management entity of the subnet;
	providing the default MLID to a new operational management entity of the subnet; and
	upon the default MLID being provided to the new operational management entity, assigning, by the new operational management entity, the default MLID to the partition defined within the subnet by accessing the accessible memory.
	
2.-20. (Canceled)

21. 	(Previously Presented) The method of claim 1,
	wherein the operational management entity is shut down as a result of a restart of the subnet.

22. 	(Previously Presented) The method of claim 21,
	wherein new operational management entity of the subnet comprises a restarted operational management entity of the subnet.

23. 	(Currently Amended) The method of claim 22,
	wherein the assigning, by the new operational management entity, the default MLID to the partition of the plurality of partitions defined within the subnet comprises:
comprising the [[by]] accessing the accessible memory, and
re-initializing, by the new operational subnet manager, the subnet, wherein upon re-initialization of the subnet, the default MLID is assigned to the partition of the plurality of partitions. 

24. 	(Previously Presented) The method of claim 1,
	wherein the default MLID is within a defined range of a plurality of MLIDs.

25. 	(Previously Presented) The method of claim 24,
	wherein the defined range of the plurality of MLIDs comprises a range of MLIDs defined by a starting MLID and an ending MLID.

26. 	(Previously Presented) The method of claim 25,
	wherein the operational subnet manager sets the starting MLID and the ending MLID as a result of receiving instructions indicative of the starting MLID and the ending MLID.

27.	(Currently Amended) A system for supporting explicit multicast local identifier assignment for per-partition default multicast local identifiers defined as subnet manager policy input in a high performance computing environment, the system comprising:
, included in the subnet manager policy input, is provided, by a processor of the high performance computing environment, to the operational management entity, the default MLID being assigned to a partition of a plurality of partitions defined within the subnet based on the subnet manager policy input;
	wherein a mapping between the default MLID and the partition is created;
	wherein the mapping is stored in a memory accessible by the operational management entity;
	wherein the operational management entity of the subnet is shut down;
	wherein the default MLID is provided to a new operational management entity of the subnet; and
	wherein upon the default MLID being provided to the new operational management entity, the default MLID is assigned, by the new operational management entity, to the partition defined within the subnet by accessing the accessible memory.

28. 	(Previously Presented) The system of claim 27,
	wherein the operational management entity is shut down as a result of a restart of the subnet.

29. 	(Previously Presented) The system of claim 28,
	wherein new operational management entity of the subnet comprises a restarted operational management entity of the subnet.


	wherein the assigning, by the new operational management entity, the default MLID to the partition of the plurality of partitions defined within the subnet comprises:
determining, by the new operational management entity, the mapping between the default MLID and the partition comprising the [[by]] accessing the accessible memory, and
re-initializing, by the new operational subnet manager, the subnet, wherein upon re-initialization of the subnet, the default MLID is assigned to the partition of the plurality of partitions. 

31. 	(Previously Presented) The system of claim 27,
	wherein the default MLID is within a defined range of a plurality of MLIDs.

32. 	(Previously Presented) The system of claim 31,
	wherein the defined range of the plurality of MLIDs comprises a range of MLIDs defined by a starting MLID and an ending MLID.

33. 	(Previously Presented) The system of claim 32,
	wherein the operational subnet manager sets the starting MLID and the ending MLID as a result of receiving instructions indicative of the starting MLID and the ending MLID.


	providing, to an operational management entity of a subnet, a default multicast local identifier (MLID) included in the subnet manager policy input, the default MLID being assigned, by a processor of the high performance computing environment, to a partition of a plurality of partitions defined within the subnet based on the subnet manager policy input;
	creating a mapping between the default MLID and the partition;
	storing the mapping in a memory accessible by the operational management entity;
	shutting down the operational management entity of the subnet;
	providing the default MLID to a new operational management entity of the subnet; and
	upon the default MLID being provided to the new operational management entity, assigning, by the new operational management entity, the default MLID to the partition defined within the subnet by accessing the accessible memory.

35. 	(Previously Presented) The non-transitory computer readable storage medium of claim 34,


36. 	(Previously Presented) The non-transitory computer readable storage medium of claim 35,
	wherein new operational management entity of the subnet comprises a restarted operational management entity of the subnet.

37. 	(Currently Amended) The non-transitory computer readable storage medium of claim 36,
	wherein the assigning, by the new operational management entity, the default MLID to the partition of the plurality of partitions defined within the subnet comprises:
determining, by the new operational management entity, the mapping between the default MLID and the partition comprising the [[by]] accessing the accessible memory, and
re-initializing, by the new operational subnet manager, the subnet, wherein upon re-initialization of the subnet, the default MLID is assigned to the partition of the plurality of partitions. 

38. 	(Previously Presented) The non-transitory computer readable storage medium of claim 34,
	wherein the default MLID is within a defined range of a plurality of MLIDs.


	wherein the defined range of the plurality of MLIDs comprises a range of MLIDs defined by a starting MLID and an ending MLID.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 21-39 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 27and 34, a method, system and a non-transitory computer readable medium having instructions thereon for supporting explicit multicast local identifier assignment for per-partition default multicast local identifiers defined as subnet manager policy input in a high performance computing environment, which when read and executed by cause a computer to perform steps comprising:
	providing, to an operational management entity of a subnet, a default multicast local identifier (MLID) included in the subnet manager policy input, the default MLID being assigned, by a processor of the high performance computing environment, to a partition of a plurality of partitions defined within the subnet based on the subnet manager policy input;
	creating a mapping between the default MLID and the partition;
	storing the mapping in a memory accessible by the operational management entity;
	shutting down the operational management entity of the subnet;
	providing the default MLID to a new operational management entity of the subnet; and
	upon the default MLID being provided to the new operational management entity, assigning, by the new operational management entity, the default MLID to the partition defined within the subnet by accessing the accessible memory…in combination with other limitations.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461